MATHEWS, Justice.
This is a petition for writ of certiorari to review an order of the Chancellor denying the petitioners’ motion to dismiss bill of complaint.
The bill in equity was filed for the purpose of claiming and enforcing a lien on a piece of property by an architect. The statute involved is F.S. Section 84.02 F.S.A., which in part is as follows :
“ * * * Any person who performs services as architect, * * * shall, subject to said compliance, limitations and priorities, have a lien on the real property improved for any money that shall be owing to him for his services in preparing plans, specifications or drawings used in connection with improving the real property * * (Emphasis supplied.)
It will be observed that the statute provides for the lien of an architect on “the real property improved * * * or drawings used in connection with improving the real property”.
The bill of complaint did not allege that his services as an architect were used on “the real property improved” or that the drawings were “used in connection with improving the real property”. It may be that the property has been improved and that the services of the architect were used to improve the real property or that plans, specifications or drawings were used in connection with improving the real property. The bill of complaint did not so allege. It is alleged in the complaint that the architect was employed to prepare sketches, plans and specifications for the improvement of real property but there is no allegation that the real property was improved or that the sketches, plans and specifications were used for the improvement of such property.
The motion to dismiss the bill of complaint should have been granted with leave to amend the same or to file an amended bill of complaint.
Petition for writ of certiorari be and the same is hereby granted, and the order of the *683Chancellor denying the motion to dismiss the hill of complaint be and the same is hereby quashed, with directions to enter an order granting the motion to dismiss the bill of complaint, with leave to file an amendment to such bill of complaint or an amended bill of complaint, within such time as may be fixed by the Chancellor
ROBERTS, C. J., and THOMAS and DREW, JJ., concur.